Citation Nr: 1548792	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  12-28 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation higher than 10 percent for lumbar degenerative disc and joint disease.

2. Entitlement to a total rating based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1993.  

This case is before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A videoconference hearing was held before the undersigned in August 2015.  

VA medical records were obtained since the last supplemental statement of the case.  This evidence does not reference back problems in detail, and so the Board does not have to request that the Veteran waive review of it by the Agency of Original Jurisdiction (AOJ).
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to September 29, 2014, the Veteran's lumbar degenerative disc and joint disease was manifested by forward thoracolumbar flexion to 80 degrees. 

2.  Since September 29, 2014, the Veteran's lumbar degenerative disc and joint disease has had forward flexion limited to 45 degrees.  There has been no thoracolumbar ankylosis, or incapacitating episodes due to an intervertebral disc syndrome. 

CONCLUSION OF LAW

The criteria are met for a 20 percent rating for lumbar degenerative disc and joint disease, from September 29, 2014, but no earlier. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a,  Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory VCAA notice, and proper assistance through obtaining medical records and Social Security records, along with scheduled VA examination.  The Veteran provided statements to support his claim.  The Board hearing facilitated development of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has been properly developed.  

Disability evaluations are determined by applying the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated under criteria identified by Diagnostic Codes.  

The Veteran's lumbar disorder is evaluated under Diagnostic Code 5242, for degenerative arthritis of the spine.  Diagnostic Code 5242 is governed by VA's General Rating Formula for Diseases and Injuries of the Spine.  That formula provides for a 10 percent rating is assigned for forward thoracolumbar flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating when forward thoracolumbar flexion is not greater 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

Under Diagnostic Code 5243, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  Id.

Under the formula for rating an intervertebral disc syndrome, incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a rating of 10 percent.  A 20 percent rating is warranted where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted. 38 C.F.R. § 4.71a .

The Veteran filed his claim for increased rating in October 2009.

An October 2009 letter from private physician Dr. Yeager described the Veteran as having continuing back pain in the thoracic and lumbar area which had worsened over time, with some relief from steroid injections.  In a June 2010 statement, Dr. Yeager photocopied the rating criteria for spine disorders, and opined that based on the Veteran's abilities and his inability to go to work and based on the VA rating scale, he should be rated at about 60 percent.  Dr. Yeager did not reference when the appellant had been prescribed bed rest by a physician, or provide clinical notes indicating when he had prescribed bed rest for the appellant.  Rather, it appears that Dr. Yeager offered a judgment based on the appellant's ability to work.

At a VA examination of December 2009, the Veteran stated he had recurrent back pain, stiffness, weakness and fatigability.  He denied ever undergoing back surgery, as well as any bladder or bowel complaints.  He reported periods of incapacitation in the previous 12 months from back problems for about two months total of bedrest.  The Veteran did not identify the physician who prescribed bed rest.  Physical examination revealed lumbar pain, but no evidence of spasm.  Range of motion was forward flexion to 80 degrees, extension to 15 degrees, right and left lateral flexion to 12 degrees, and right and left lateral rotation 30 degrees.  Repetitive motion study caused pain.  There was evidence of fatigue and weakness, but no evidence of a lack of endurance or incoordination.  No estimate was provided of any further limited motion due to pain.  Sensory examination of the lower extremities revealed normal findings.

At a September 29, 2014 VA examination the Veteran stated that since his VA examination in December 2009 his back symptoms were "about the same" without any significant changes.  He reported constant low level pain that increased with movement.  He reported significantly increasing symptoms in his lower extremities.  (The Board observes that the appellant is service connected for bilateral lower extremity radiculopathy, however, those disorders are rated separately, and the question what rating should be assigned those disorders is not in appellate status before the Board.)  Range of thoracolumbar motion was forward flexion to 45 degrees with pain beginning at that point; extension was to 20 degrees with pain beginning at 15 degrees; right lateral flexion to 25 degrees with pain beginning at that point; left lateral flexion to 30 degrees or greater with pain beginning at 15 degrees; and bilateral lateral rotation to 30 degrees or greater with pain beginning at that point.  Range of motion was not worse with repetitive motion.  There was no evidence of muscle atrophy.  Lower extremity reflexes were 2+ in both knees and both ankles.  There was decreased sensation in upper anterior thigh, at the thigh and knee areas, and at the lower leg and ankle areas.  The Veteran did not suffer from a thoracolumbar intervertebral disc syndrome.  There was no vertebral fracture.

Based on the above, the Board will increase the Veteran's rating to 20 percent from the September 29, 2014 VA examination showing forward flexion of the spine limited to 45 degrees.  A 20 percent rating is assigned for forward flexion greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The 20 percent rating is effective from September 29, 2014, the date of the second examination.  A higher rating is not available before then as the December 2009 VA examination showed 80 degrees forward flexion.  

Generally, under DeLuca v. Brown, 8 Vet. App. 202 (1995) consideration should be given to "functional loss" when rating orthopedic conditions due to pain, weakness and other factors affecting motion.  However, the Board cannot assume that additional degrees of motion were lost from functional loss, even if this information was left out of the December 2009 examination report.  The Veteran's still having had 80 degrees forward flexion before considering pain suggests anyway that the requirement for 20 percent was not likely met.  Again, the Board is limited by the examination report before it.

A rating above 20 percent since September 2014 is not warranted because the Veteran does not demonstrate forward thoracolumbar flexion to 30 degrees or less, or joint ankylosis involving total immobility.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The September 2014 examination clearly identifies range of motion and is recent enough for evaluating the condition.  While the Veteran at the 2015 hearing stated his symptoms had worsened some, less than a year had passed, and the September 2014 examination itself noted that the Veteran's condition had been stable for nearly five years.  Moreover, the Veteran has not identified clinical evidence substantiating his claim of increased pathology.  As a result, a new examination is not required.  

A higher rating is not warranted under any other diagnostic code, including under Diagnostic Code 5243 for an intervertebral disc syndrome.  The September 2014 examiner failed to diagnose this disorder.  Even if the Veteran had an intervertebral disc syndrome there were never "incapacitating episodes."  By law an incapacitating episode is defined as physician-prescribed bedrest.  There is no evidence showing that the appellant was ever prescribed bed rest by any physician.  While the appellant may have chosen to self-treat with bed rest, that choice does not meet the scheduler requirement.  The Board notes further that statement from the Veteran's treating physician, that the appellant merits a 60 percent rating including with consideration of back problems, does not show how actual symptoms meet VA rating criteria and so cannot support an increased rating.  Rather, the doctor appears to be offering an opinion based on the impact the disorder had on the appellant's ability to work, not an opinion based on evidence supporting a higher scheduler rating. 

The Board has also considered an extrascheduler evaluation under 38 C.F.R.              § 3.321(b)(1).  The threshold factor for extrascheduler consideration is that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his attorney have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board finds that the requirements for an extra scheduler evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Entitlement to an evaluation higher than 10 percent for lumbar degenerative disc and joint disease, prior to September 29, 2014, is denied.

Entitlement to a 20 percent evaluation for lumbar degenerative disc and joint disease, is granted, effective September 29, 2014, subject to the laws and regulations governing payment of VA benefits.


REMAND

On the claim for total disability evaluation based on individual unemployability due to service connected disorders, as service connection has recently been granted for hearing loss and tinnitus, examination is necessary to consider again whether the Veteran is capable of gainful employment due to the combination of all service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records dated since April 2015 and associate them with the Veterans Benefits Management System (VBMS) electronic case file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain the Veteran's Vocational Rehabilitation folder and associate its contents with the VBMS file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Provide the Veteran with a VA social and industrial survey to accurately determine the impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.  A complete rationale must be provided for any opinion offered.

4.  Then schedule the Veteran for a VA general medical examination.  The VBMS and Virtual VA claims folders must be made available for the examiner to review.  All indicated tests should be accomplished and all findings reported in detail.  

Following an examination of each and every service connected disorder the examiner must offer an opinion addressing whether the Veteran is capable of securing and maintaining substantially gainful employment as a consequence of his service-connected disabilities.  The examiner must consider only the impact of service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition. The opinion must also take into consideration relevant employment history and educational history.  Also indicate review and consideration of the 2010 opinion of a Dr. Yeager, and conclusion of the  September 2014 VA examiner.

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

5.  The Veteran is notified that it is his responsibility to report for all examinations, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination or the social and industrial survey, documentation should be obtained which shows notice scheduling that survey was sent to his last known address. It should also be indicated whether any notice sent was returned as undeliverable.

6.  Thereafter, the RO is to review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action. 

7.  Then readjudicate the claim.   If the benefit sought on appeal is not granted, the Veteran and his attorney must be provided with a supplemental statement of the case and opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


